Case 4:19-cv-00126-MSD-DEM Document 6-1 Filed 04/17/20 Page 1 of 1 PageID# 60



RE: Karl Burden - EL Bev V. HAMPTON. VA.. Et al..

Case No: 4:19-cv-00126-MDS-DEM


 UNITED STATES DISTRICT COURT

                      For the


             Eastern District of Virginia

                   Civil Division




Fernado Galindo, Clerk of Court



 DearGaiindo,

        Please accept and file my answer to the Show Cause and Amended Complaint to be filed. I
 hereby require the following:

        1.     Show Cause Why this matter should not be dismissed.



        2.     Amended Complaint form




        I have enclosed an extra copy and ask that you stamp and return to me for my records

        Thank you in advance for your assistance in this matter, and if you have any questions,

         please feel free to contact me at 757-718-5739.



         Date /[p                      ^0
        autographed bv                          y
